          Case 1:19-cr-00781-PKC Document 1 Filed 09/09/19 Page 1 of 9



Approved:
                                  9 lfAG 84 66
                                                                                  ORIGINAL
                                              States Attorney

Before:      THE HONORABLE JAMES L. COTT
             United States Magistrate Judge
             Southern District of New York

                  -   -   -   -   -   -   -    -   -   -   -   -   - X
                                                                         SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                                         Violations of
     - v.     -                                                          18 u . s.c. §§ 1349,
                                                                         1956(h), and 2.
TERRY FORMER,
ELIZABETH McKINNEY-KIPER, a/k/a "Lizz,"
     a/k/a "Elizabeth Kiper," and
JAZMYNE ALYCE JOHNS,                                                     COUNTY OF OFFENSE:
                                                                         NEW YORK

                              Defendants.
                                                                    X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          GRAHAM SUGARMAN, being duly sworn, deposes and says
that he is a Special Agent with the United States Department of
Homeland Security, Homeland Security Investigations, and charges
as follows:

                                              COUNT ONE

                      (Conspiracy to Commit Wire Fraud)

          1.   From at least in or about October 2018 through at
least in or about January 2019, in the Southern District of New
York and elsewhere, TERRY FORMER, ELIZABETH McKINNEY-KIPER,
a/k/a "Lizz," a/k/a "Elizabeth Kiper," and JAZMYNE ALYCE JOHNS,
the defendants, and others known and unknown, willfully and
knowingly, did combine, conspire, confederate, and agree
together and with each other to commit wire fraud, in violation
of Title 18, United States Code, Section 1343.

          2.   It was a part and an object of the conspiracy
that TERRY FORMER, ELIZABETH McKINNEY-KIPER, a/k/a "Lizz," a/k/a
"Elizabeth Kiper," and JAZMYNE ALYCE JOHNS, the defendants, and
others known and unknown/                 w~ ••
                              tully and knowingly, hJving
      Case 1:19-cr-00781-PKC Document 1 Filed 09/09/19 Page 2 of 9



devised and intending to devise a scheme and artifice to defraud
and for obtaining money and property by means of false and
fraudulent pretenses, representations, and promises, would and
did transmit and cause to be transmitted by means of wire,
radio, and television communication in interstate and foreign
commerce, writings, signs, signals, pictures, and sounds for the
purpose of executing such scheme and artifice, in violation of
Title 18, United States Code, Section 1343.

          (Title 18, United States Code, Section 1349.)

                               COUNT TWO

              (Conspiracy to Commit Money Laundering)

          3.    From at least in or about October 2018 through in
or about January 2019, in the Southern District of New York and
elsewhere, TERRY FORMER, ELIZABETH McKINNEY-KIPER, a/k/a "Lizz,"
a/k/a "Elizabeth Kiper," and JAZMYNE ALYCE JOHNS, the
defendants, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to violate Title 18, United States Code,
Sections 1956 (a) (1) (B) (i) and 1957 (a) .

          4.    It was a part and an object of the conspiracy
that TERRY FORMER, ELIZABETH McKINNEY-KIPER, a/k/a "Lizz," a/k/a
"Elizabeth Kiper," and JAZMYNE ALYCE JOHNS, the defendants, and
others known and unknown, in an offense involving and affecting
interstate and foreign commerce, knowing that the property
involved in certain financial transactions, to wit, cash
transactions, check transactions, and wire transfers,
represented the proceeds of some form of unlawful activity,
would and did conduct and attempt to conduct such financial
transactions which in fact involved the proceeds of specified
unlawful activity, to wit, the wire fraud conspiracy, charged in
Count One of this Complaint, knowing that the transactions were
designed in whole and in part to conceal and disguise the
nature, the location, the source, the ownership and the control
of the proceeds of said specified unlawful activity, in
violation of Title 18, United States Code,
Section 1956(a) (1) (B) (i).

          5.   It was a further part and an object of the
conspiracy that TERRY FORMER, ELIZABETH McKINNEY-KIPER, a/k/a
"Lizz," a/k/a "Elizabeth Kiper," and JAZMYNE ALYCE JOHNS, the
defendants, and others known and unknown, within the United
States, in an offense 'nY9•Y~il~ and affecting int@IQtatg and


                                    2
      Case 1:19-cr-00781-PKC Document 1 Filed 09/09/19 Page 3 of 9



foreign commerce, knowingly would and did engage and attempt to
engage in monetary transactions in criminally derived property
of a value greater than $10,000 that was derived from specified
unlawful activity, to wit, the wire fraud conspiracy charged in
Count One, of this Complaint, in violation of Title 18, United
States Code, Section 1957(a).

          (Title 18, United States Code, Section 1956(h) .)

          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

          6.   I am a Special Agent with the United States
Department of Homeland Security, Homeland Security
Investigations ("HSI").  I have been personally involved in the
investigation of this matter, and I base this affidavit on that
experience, on my conversations with other law enforcement
officials, and on my examination of various reports and records.
Because this affidavit is being submitted for the limited
purpose of demonstrating probable cause, it does not include all
the facts I have learned during the course of my investigation.
Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

          7.   As set forth in greater detail below, I
respectfully submit that there is probable cause to believe that
TERRY FORMER, ELIZABETH McKINNEY-KIPER, a/k/a "Lizz," a/k/a
"Elizabeth Kiper," and JAZMYNE ALYCE JOHNS, the defendants, and
others known and unknown, have participated in a scheme that
primarily involves impersonating individuals, professionals, or
businesses in the course of otherwise ordinary financial
transactions; fraudulently inducing the counterparty to those
transactions to transfer funds to a bank account controlled and
operated by FORMER, McKINNEY-KIPER, and JOHNS, but registered to
a shell corporation; and withdrawing the fraudulent scheme's
proceeds in cash or transferring the funds to other accounts
controlled by the defendants, as described in more detail below.

          8.   Based on my conversations with a Special Agent
with HSI ("Special Agent-1") and my review of HSI reports, I
have learned, among other things, the following:

               a.   On or about April 22, 2019, TERRY FORMER,
the defendant, arrived at the Port of New Orleans via ship from
outside the United States;
      Case 1:19-cr-00781-PKC Document 1 Filed 09/09/19 Page 4 of 9



               b.   During the course of screening by United
States Customs and Border Protection ("CBP") upon entry to the
United States, Special Agent-1 asked FORMER if he could examine
FORMER's cellular telephones.  In response, FORMER voluntarily
unlocked two cellular telephones, including a Samsung Galaxy S7
Edge ("Former Phone-1"), and provided them to Special Agent-1.
Another HSI Special Agent conducted a forensic extraction of the
data on both cellular telephones;

                c.   While in CBP secondary inspection, FORMER
relayed the following, in substance and in part, to Special
Agent-1:

            i.   That he currently resides at a particular address
                 in Katy, Texas, with his wife, Cynthia Former;
                 and

          ii.    That he runs a particular non-profit organization
                 ("Non-Profit-1") that assists kids and teenagers
                 in the Houston, Texas vicinity.

          9.   Based on my review of the contents of Former
Phone-1, including images contained therein, I have learned,
among other things, that the user of Former Phone-1 appears to
be TERRY FORMER, the defendant.  In addition, Former Phone-1
contained the following electronic messages, among others:

            i.   On or about November 19, 2018, the user of Former
                 Phone-1 sent an individual under the contact name
                 "Lizz," at number 650-766-8483, a message
                 containing the name "Apex Energy International
                 PTE Limited," and subsequently sent a message
                 asking "Whats the status";

          ii.    On or about November 21, 2018, in response to a
                 message the previous day from the user of Former
                 Phone-1 for "Info," Lizz provided the following
                 account information:

                 "Apex Energy International PTELimited"
                 Account number: [-8488]
                 Routing: [Redacted]
                 Swift Code: CPASU44
                 Bank: BBVA Compass
                 Address: 5342 Airline Dr Houston, Tx 77022"




                                    4
      Case 1:19-cr-00781-PKC Document 1 Filed 09/09/19 Page 5 of 9



                 (the "BBVA Account").  Lizz also provided
                 "Jazmyne Johns[,]" as the name on the BBVA
                 Account.

         iii.    Between on or about November 29, 2018, and on or
                 about December 3, 2018, Lizz sent the user of
                 Former Phone-1 screenshots and messages
                 reflecting that no activity in the BBVA Account
                 had occurred since it was opened.

           iv.   On or about December 5, 2018, Lizz sent the user
                 of Former Phone-1 a screenshot reflecting that
                 the BBVA Account received a deposit of
                 approximately $85,490.00.

            v.   On or about December 13, 2018, Lizz sent the user
                 of Former Phone-1 a screenshot reflecting that
                 the BBVA account received a deposit of
                 approximately $2,200,926.00.

          vi.    On or about February 2, 2019, Lizz sent the user
                 of Former Phone-1 a message that read "Elizabeth
                 Mckinney Kiper." On the basis of this message,
                 as well as my review of documents from AT&T,
                 which provided "Elizabeth Kiper" as the user of
                 the phone assigned a call number ending in -8483
                 (the "Lizz Phone"), I believe that with respect
                 to the messages described herein, the user of
                 Former Phone-1 is communicating with ELIZABETH
                 McKINNEY-KIPER, a/k/a "Lizz," the defendant.

           10. Based on my review of documents, including
images, provided by BBVA Compass, and my conversations with a
representative of BBVA, I have learned, among other things, the
following:

            i.   That on or about November 21, 2018, JAZMYNE ALYCE
                 JOHNS, the defendant, opened a bank account for
                 "Apex Enery International PTELimited," at the
                 BBVA Compass Houston Banking Center Airline
                 Branch, 5342 Airline Drive, Houston, TX 77022,
                 which was assigned account number 6765568488,
                 i.e. the BBVA Account;

          ii.    That JOHNS signed as the "owner" and "authorized
                 representative" of the company, which she
                 .epre5ented waB a sol@ propri@torghip that          ~h~


                                    5
Case 1:19-cr-00781-PKC Document 1 Filed 09/09/19 Page 6 of 9



           owned, and presented a government-issued
           identification card bearing a photograph of
           "Jazmyne Johns" in connection with opening the
           BBVA Account.  JOHNS also provided a phone number
           ending in -7570 as the phone number associated
           with the company (the "JOHNS Phone");

    iii.   That a Certificate of Operation Under Assumed
           Name ("Assumed Name Certificate") for "Apex
           Energy International PTE Limited" was submitted
           in connection with the opening of the BBVA
           Account.  The Assumed Name Certificate, dated
           November 21, 2018, lists JOHNS as the owner of
           the business, and is signed by a Deputy County
           Clerk for Harris County, Texas;

     iv.   That on or about December 5, 2018, a particular
           company ("Victim - 1") originated a wire in the
           amount of $85,490.00 from its account at the New
           York Branch of BNP Paribas U.S.A., located in New
           York, New York, to the BBVA Account;

      v.   That on or about December 12, 2018, a wire in the
           amount of $2,200,926.00 was transmitted from
           Victim-l's account at the New York Branch of BNP
           Paribas U.S.A. to the BBVA Account;

     vi.   That on or about December 12, 2018, a check in
           the amount of $77,400.00 was drawn from the BBVA
           Account and made payable to "NY City Express."
           Based on my review of messages obtained from
           Former Phone-1, I learned that on or about
           November 15, 2018, the user of Former Phone-1
           directed the user of the Lizz Phone to open a
           corporate bank account under the name NY City
           Express LLC at either Prosperity Bank or Frost
           Bank, see infra 1 11;

   vii.    That on or about December 10, 2018, a check in
           the amount of $24,500.00 was drawn from the BBVA
           Account and made payable to Cynthia Former whom I
           know from Special Agent-l's interview of TERRY
           FORMER, the defendant, see supra 1 8.c . i, the
           wife of TERRY FORMER, the defendant;

  viii.    That on or about December 11, 2018, a check in
           ~n~   ~m~~nt of 052,100.00 was drawn from thQ ££VA

                              6
      Case 1:19-cr-00781-PKC Document 1 Filed 09/09/19 Page 7 of 9



                 Account and made payable to "Terry Former" and
                 Non-Profit-1; and

           ix.   That on or about December 28, 2018, the BBVA
                 Account was blocked from further transactional
                 activity.

          11. Based on my review of documents, including
images, provided by Prosperity Bank, I learned that on or about
November 16, 2018, JAZMYNE JOHNS, the defendant, opened a bank
account for NY City Express at Prosperity Bank ("the NY City
Express Account"), and that JOHNS is listed as the owner of that
business.  On or about December 12, 2018, a check in the amount
of $77,400.00 drawn from the BBVA Account and made payable to
"NY City Express" was deposited into the NY City Express
Account; on or about January 4, 2019, JOHNS withdrew
approximately $6,000.00 from the NY City Express Account in
cash.  I also learned that on or about December 5, 2018,
December 21, 2018, and December 31, 2018, the NY City Express
Account issued three Cashier's Checks totaling approximately
$14,000.00 made payable to "Elizabeth Kiper." One of the checks
was cashed on or about December 22, 2018, at a Prosperity Bank
branch location in Sugarland, Texas; the other two checks were
cashed on or about December 31, 2018, at a Prosperity Bank
branch location on Eastex Freeway, Texas.  Each of the checks
listed a passport number that, based on my review of records
maintained by the Department of Homeland Security, matches the
passport number for ELIZABETH Lavette McKINNEY-KIPER, a/k/a
"ELIZABETH McKINNEY-KIPER," a/k/a "Lizz," a/k/a "Elizabeth
Kiper," the defendant.

          12. Based on my review of their respective bank
accounts, it appears that "Apex Energy International PTE
Limited" and "NY City Express," the companies purportedly owned
by JAZMYNE ALYCE JOHNS, the defendant, have conducted no
legitimate business activities since their respective
formations.

          13. Based on my review of documents provided by AT&T,
the user of the Lizz Phone communicated with the user of the
JOHNS phone on numerous occasions at least between in or around
October 2018 and January 2019.

          14. Based on my conversations with representatives of
Victim-1, and my review of documents, including emails, provided
by Victim-1, I have learned, among other things, the following:



                                   7
      Case 1:19-cr-00781-PKC Document 1 Filed 09/09/19 Page 8 of 9



               a.   Victim-1 is a petrochemical company
headquartered in Brazil;

               b.   In or around October 2018, one or more
unidentified co-conspirators gained unauthorized access to the
email account of an executive of one of Victim-l's
counterparties ("Counterparty-1 Executive"), and communicated
via email with representatives of Victim-1 concerning an
approximately $2.2 million credit that Victim-1 owed to
Counterparty-1 in connection with a commercial transaction;

               c.   In or around the same time, unidentified co-
conspirators, using a series of email addresses that closely
resembled the actual email addresses of representatives of
Victim-1, emailed the Counterparty-1 Executive at Counterparty-
l's Executive's actual email address, as well as other
representatives of Counterparty-1, providing excuses as to why
Counterparty-1 had not yet received the approximately $2.2
million owed to them;

               d.   On or about November 21, 2018, one or more
of the unidentified co-conspirators who gained unauthorized
access to the email account of the Counterparty-1 Executive,
directed Victim-1 via email to provide the approximately $2.2
million to the BBVA Account.  In a series of subsequent emails,
the unidentified co-conspirators asked Victim-1 to provide the
status of payment;




                                    8
               Case 1:19-cr-00781-PKC Document 1 Filed 09/09/19 Page 9 of 9
.   '   '




                       e.   Victim-1 remitted payments to the BBVA
        Account on or about December 5, 2018, and December 12, 2018,
        totaling approximately $2,286,416.00.


                  WHEREFORE, the deponent respectfully requests that
        warrants be issued for the arrest of TERRY FORMER, ELIZABETH
        McKINNEY-KIPER, a/k/a "Lizz," a/k/a "Elizabeth Kiper," and
        JAZMYNE ALYCE JOHNS, the defendants, and that they be arrested
        and imprisoned or bailed, as the case may be.



                                    G~~=~v~r~
                                    Special Agent
                                    Department of Homeland Security
                                    Homeland Security Investigations




                                    JUDGE
                                    YORK




                                             9
